El Juez Peesidente Sr. Hernández,
emitió la opinión del tribunal.
*324En el presente caso Eduvigis Nadal, viuda de Bayron, reclama indemnización de daños y perjuicios a Juan Miranda por haber causado la muerte Bafael Miranda Carbó, hijo menor del demandado, a un hijo de la demandante nombrado Bafael B ay ron Nadal, disparando contra éste voluntaria y negligentemente con una escopeta de cazar en el barrio de Sábalos del término municipal de Mayagüez.
El demandado al contestar la demanda, además de una negativa general de los hechos fundamentales de la misma, consignó como materia nueva de defensa que su hijo Bafael Miranda Carbó tenía independientemente de sus padres un establecimiento de pulpería que administraba por sí, y que en 6 de octubre de 1914, habiendo sido invitado por Bafael Bayron para cazar aves llevó una. escopeta cargada de mu-niciones que Bafael Bayron cogió en sus manos apuntando con ella aunque sin malicia hacia una joven, en cuyo momen-to el joven Miranda intentó quitársela de las manos a Bay-ron y en la lucha que ambos ’ sostuvieron, Bayron por no soltar la escopeta y Miranda por quitársela, salió inespera-damente un tiro que hirió a Bayron causándole la muerte.
Celebrado el juicio la corte declaró probados los siguien-tes hechos:
I. Que Manuel Bafael Bayron y Nadal falleció el día 6 de octubre de 1914 en el barrio Sábalos de la ciudad de Ma-yagüez a consecuencia de una herida que le produjo en el ojo derecho Bafael Miranda Carbó con una escopeta de ca-zar, obrando Miranda con negligencia y temeridad.
II. Que la demandante Eduvigis Nadal era madre legíti-ma de Manuel Bafael Bayron Nadal, y Bafael Miranda Car-bó era menor de edad y vivía en compañía y bajo la patria potestad de su padre Juan Miranda el día 6 de octubre de 1914.
III. Que la demandante ha sufrido con la muerte de su hijo daños y perjuicios materiales que pueden computarse en la suma de $700.
Con tales hechos por base y haciendo aplicación del ar-*325tículo 1804 del Código Civil, la corte dictó sentencia en abril 22, 1918, por la qne ordena qne la demandante obtenga y re-cobre de los demandados Juan Miranda y su esposa Lina Carbó, la suma de $700 más los gastos, costas, desembolsos y honorarios de abogado.
Contra esa sentencia interpuso la representación del de-mandado recurso de apelación para ante esta Corte Suprema y alega como motivos del recurso tres errores que conside-raremos por el mismo orden en que han sido expuestos.
PRIMER ERROR.
La corte erró al declarar probado que la demandante era madre legítima del fallecido Manuel Eafael Bayron.
La filiación legítima de Eafael Bayron con relación a su madre Eduvigis Nadal está suficientemente justificada en autos, pues Eduvigis Nadal alegó en su demanda jurada que era viuda del finado Mateo Bayron y que durante su matri-monio con Bayron tuvo un hijo llamado Eafael Bayron Na-dal, y en el acto del juicio afirmó que Eafael Bayron Nadal era hijo suyo, cuya afirmación tendía a probar la filiación legítima alegada en la demanda y no fue objetada por la representación del demandado para que la demandante se colocara en condiciones de aducir otra prueba, ni tampoco se le hizo repregunta alguna para contradecir la filiación le-gítima. La filiación declarada por el demandante tenía que ser la misma filiación legítima alegada en su demanda y no otra distinta si había de ser congruente la prueba con la alegación.
SEGUNDO ERROR.
La corte erró al declarar probado qne Eafael Miranda era menor de edad el 6 de octubre de 1914.
La parte demandante alegó en su demanda que el deman-dado en su matrimonio con Paulina Carbó tuvo un hijo legí-timo que era menor de edad y vivía con su padre el ,6 de octubre de 1914, y para demostrar esa minoría de edad. pro-*326clirjo como prueba la partida de bautismo de Rafael Miranda, que dice así:
“En la ciudad de Mayagüez a las 9 :30 de la mañana del día 9 de enero de 1895, ante don José A. Fernández, juez municipal suplente, y don Rafael Mangual y Delgado, secretario, compareció don Luis Rodríguez * * '* presentando una declaración escrita firmada por don Juan Antonio Rodríguez * * A para la inscripción del na-cimiento de un niño en el registro y al efecto como testigo del parto declara. — Que nació en la casa de don Juan Miranda el día 26 de diciembre del año próximo pasado a las 5 de la tarde. — Hijo legítimo de don Juan Miranda y de doña Paulina Carbó. * * * Y que llevará el nombre de Rafael. — Fueron testigos don Mareos Quintero y don Pedro Montoya. — Leída que fué se estampa en ella el sello del juzgado, lá firma el Sr. Juez, el declarante y testigos, de que certifico: José A. Fernández. — Luis Rodríguez. — Marcos Quintero. — P. Montoya. — Rafael Mangual.”
El demandado se opuso a la admisión de esa evidencia “porque ella no demuestra la fecha del nacimiento del de-mandado, dado que la declaración de Luis Rodríguez ante el juez municipal, que portaba una declaración escrita por Juan Antonio Rodríguez, que es el que en realidad declara sobre el nacimiento de Rafael Miranda, no surte efecto legal alguno para poderse determinar la edad de Rafael Miranda ni la fecha.de su nacimiento.”
El documento fué admitido en evidencia y el demandado tomó excepción.
Como se ve, el demandado no impugnó la autenticidad del documento y sólo lo argüyó de ineficaz para poder deter-minar la fecha del nacimiento de Rafael Miranda y consi-guientemente su edad.
Del texto del documento no aparece ciertamente de un modo expreso cuál fuera la fecha de la declaración escrita firmada por Juan Antonio Rodríguez para venir en conoci-miento de cuál fuera el año próximo pasado en que nació Rafael Miranda. Pero ese año próximo pasado tenía que ser el .año de 1894 anterior al 1895 en que se verificó la inscrip-ción, pues ésta tenía que hacerse a más tardar a los quince *327días después del nacimiento del niño según el reglamento para la ejecución de la ley del registro civil entonces vigente, debiendo en caso contrario mediar orden de tribunal com-petente para que sé* verificara la inscripción. En el presente caso no medió orden alguna judicial para la inscripción del niño Rafael Miranda y, por tanto, bay la presunción de que se hizo dentro del término prevenido por la ley de registro civil y su reglamento. Carece, pues, de fundamento la opo-sición del demandado, pues el acta de nacimiento de Rafael Miranda demuestra que nació en 26 de diciembre de 1894, quedando así demostrada la alegación fundamental de la de-manda de que Rafael Miranda era menor de edad en 6 de octubre de 1914.
Hemos examinado la excepción a la evidencia por la única razón que la sirve de base sin entrar en otras razones como la de nulidad de dicha acta alegada por primera vez ante esta Corte Suprema, pues ya hemos dicho repetidas ve-ces que sólo consideraremos las excepciones a la admisión de prueba bajo la forma en que han sido propuestas y no en otra distinta, y la nulidad expresada no se alegó como razón de la excepción. Surís v. Quiñones et al., 17 D. P. R. 646; Rodríguez v. P. R. Ry. Light & Power Co., 19 D. P. R. 643; y Del Rosario v. Rosaly, de febrero 28, 1919, (pág. 105).
TEROBR ERROR.
La corte erró al declarar con lugar la demanda, por la razón de no haber suficiente prueba para ello.
La evidencia aportada al juicio por la parte demandante tiende a demostrar que Rafael Miranda, según afirma e] juez en sus conclusiones de hecho, disparó negligente e impruden-temente contra Rafael Bayron.con una escopeta de su pro-piedad, causándole la muerte, y aunque la evidencia del de-mandado consistente únicamente en la declaración de Rafael Miranda tiende a demostrar la materia nueva de defensa ale-gada en la contestación, el juez resolvió el conflicto de' prue-bas' en sentido favorable a la demandante y no iremos con*328tra esa apreciación por no habérsenos demostrado que hu-biera obrado influido por pasión, prejuicio o parcialidad, o eon manifiesto error.
Rafael Miranda, joven menor de edad, causó la muerte a Rafael Bayron haciendo uso de un arma de fuego con negli-gencia y temeridad, y de ese daño es responsable su padre el demandado en cuya compañía vivía, por no haber demos-trado que empleara toda la diligencia de un buen padre de familia para prevenir el daño.
Sostienen la anterior conclusión los artículos 1803 y 1804 del Código Civil que en la parte atinente dicen así:
“Art. 1803. — El que por acción u omisión causa daño a otro, in-terviniendo culpa o negligencia, está obligado a reparar el daño cau-sado.
“Art. 1804. — La obligación que impone el artículo anterior es exigible no sólo por los actos u omisiones propios, sino por los de aquellas personas de quienes se debe responder.
“El padre y, por muerte o incapacidad de éste, la madre, son responsables de los perjuicios causados por los hijos menores de edad que viven en su compañía. * * *
“La responsabilidad de que trata este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño.”
La verdadera razón de la responsabilidad del padre en un caso como el presente estriba en la falta de cuidado sufi-ciente, vigilancia y disciplina de su parte en el ejercicio de la autoridad paterna y por eso el código exime de ella cuando prueba que empleó toda la diligencia de un buen padre de familia para prevenir el daño. Esa prueba que estaba a •cargo del demandado no existe en el presente caso.
El apelante no ha llamado nuestra atención sobre el he-'cho de que no solamente él sino su esposa Paulina Carbó han sido condenados por la sentencia. El artículo 1804 que •dejamos transcrito por modo expreso estatuye la responsa-bilidad de la- madre por muerte o incapacidad del padre. Paulina Carbó no ha sido demandada. Habiendo error fun*329damental en la condena impuesta a Paulina Carbó, estamos en el deber de rectificar de oficio semejante error.
Es de confirmarse la sentencia apelada, pero entendién-dose que ésta afecta únicamente al demandado Juan Miranda.

Confirmada la sentencia apelada, pero modi-ficada en el sentido de que la indemnización ordenada por dicha sentencia, afecte única-mente al demandado Juan Miranda.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.